             Case 2:20-cv-00654-RFB-NJK Document 26
                                                 25 Filed 11/02/20
                                                          10/30/20 Page 1 of 2
                                                                             3



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   jbergh@qslwm.com
 3   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 4   2001 Bryan Street, Suite 1800
     Dallas, Texas 75201
 5   (214) 560-5460
     (214) 871-2111 Fax
 6   Counsel for Trans Union LLC
 7   **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                              IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA

13   ERIK THOMAS MARTELLA,                                  Case No. 2:20-cv-00654-RFB-NJK
14                             Plaintiff,                  ORDER GRANTING JOINT
                                                           JOINT STIPULATION AND ORDER
     v.                                                    STIPULATION TO EXTEND
15                                                         EXTENDINGDEADLINES
                                                           DISCOVERY  DISCOVERY DEADLINES
     I.Q. DATA INTERNATIONAL, INC.,
16   EQUIFAX INFORMATION SERVICES LLC,                      (FIRST REQUEST)
     and TRANS UNION LLC,
17
                                Defendants.
18

19               Plaintiff and Defendants hereby jointly move to extend all deadlines set forth in the
20   Discovery Plan and Scheduling Order filed with this Court on July 9, 2020, (Dkt. 20) by a period
21   of ninety (90) days.
22               1.     On April 8, 2020, Plaintiff filed his Complaint (Dkt. 1), against Defendants
23   Equifax Information Services LLC (“Equifax”), Trans Union LLC (“Trans Union”), and I.Q.
24   Data International, Inc. (“I.Q. Data”).
25               2.     On June 18, 2020, Plaintiff filed a Notice of Settlement with I.Q. Data (Dkt. 15).
26               3.     Defendant Trans Union filed its Answer to Plaintiff’s Complaint on June 8, 2020
27   (Dkt. 11). Defendant Equifax filed its Answer to Plaintiff’s Complaint on July 8, 2020 (Dkt. 18).
28
                                                                                                             1
     3184715.1
             Case 2:20-cv-00654-RFB-NJK Document 26
                                                 25 Filed 11/02/20
                                                          10/30/20 Page 2 of 2
                                                                             3



 1               4.    The Plaintiff and Defendants require more time and accompanying deadlines from

 2   the Court. The parties are discussing settlement. Absent settlement, the parties intend to take

 3   depositions of one another and third parties.

 4               5.    The parties request the proposed schedule while continuing to discuss resolution

 5   of the claims in this case without engaging in unnecessary and costly depositions. The parties

 6   have served written discovery. Plaintiff and Trans Union’s responses are due October 30, 2020.

 7   Trans Union and Plaintiff have requested deposition dates; however, the scheduling of

 8   depositions has been difficult in light of the Pandemic as the parties are reluctant to convene

 9   depositions during these challenging times. In addition, the Defendants require additional time

10   to conduct third-party discovery as to Plaintiff’s damages.

11               6.    No party will be prejudiced by this Court granting this Stipulation as all parties

12   jointly seek an extension of these deadlines. Moreover, the parties believe that allowing the

13   extension will serve the ends of judicial economy.

14               7.    Moreover, the requested extensions are not sought for the purposes of delay.

15               8.    Accordingly, the parties request adoption of the following deadlines:

16                     a. Discovery Plan:

17                     Discovery Cut-off                                            03/8/2021
                                                       CLOSED
18                     Deadline to Disclose Initial Expert Disclosures              01/06/2020

19                     Deadline to Disclose Rebuttal Expert Disclosures             02/08/2021

20                     Deadline to File Dispositive Motions                         04/06/2021

21                     b. Pre-Trial Order: The parties shall file a joint pretrial order no later than

22   05/06/2021 or thirty (30) days after the date set for filing dispositive motions. In the event that

23   parties file dispositive motions, the date for filing the joint pretrial order shall be suspended until

24   thirty (30) days after decision on the dispositive motion or further order of the Court

25               WHEREFORE, Plaintiff and Defendants respectfully requests this Honorable Court (1)

26   extend discovery in the present matter as set forth above; and (2) reissue a new Scheduling Order

27   to reflect the requested extension.
     IT IS SO ORDERED.
28
     Dated: November 2, 2020                                                                              2
     3184715.1
                                              _________________________
                                              United States Magistrate Judge
